Exhibit 10.1(b)

 

COMMERCIAL PAPER
ISSUING AND PAYING AGENT AGREEMENT
(Book-Entry and Obligations
Using DTC Facilities
and Physical Notes)

 

THIS AGREEMENT (“Agreement”) dated as of September 22, 2014 (“Effective Date”)
is entered into by and between Ecolab Inc. (the “Issuer”) with offices at 370
Wabasha Street North, St. Paul, Minnesota 55102 and Deutsche Bank Trust Company
Americas (the “Bank”) with offices at 60 Wall St, 16th Floor, New York, NY
10005.

 

WHEREAS: The Issuer had entered into the Issuing and Paying Agent Agreement with
JPMorgan Chase Bank, National Association (as successor to Banc One, National
Association), dated July 10, 2000 (the “Prior IPA Agreement”);

 

WHEREAS: The Issuer has advised that the Prior IPA Agreement will be terminated
effective September 22, 2014;

 

WHEREAS: The Bank has agreed to act as successor Paying Agent for any Notes
issued pursuant to the Prior IPA Agreement, issued prior to the Effective Date
hereof; and

 

WHEREAS: The Bank has agreed to act as Paying Agent in respect of Notes issued
on and after the Effective Date.

 

Section 1.                                          Appointment

 

The Issuer requests and authorizes the Bank to act as agent for the Issuer in
connection with the issuance and payment of unsecured (a) book-entry obligations
(each an “Obligation” and collectively the “Obligations”) as evidenced by Master
Note Certificate(s) together with the Annex thereto, in the form appended hereto
in Exhibit A (the “Note Certificate(s)”) and (b) bearer short term promissory
notes of the Issuer (each of both (a) and (b), a “Note” and collectively the
“Notes”).  Unless specifically provided otherwise in the Instructions (as
hereinafter defined), all Notes issued pursuant to this Agreement will be
book-entry obligations evidenced by the Note Certificate.  In addition, the Bank
shall act as agent pursuant to the terms hereof for the Issuer in connection
with any Notes issued pursuant to the Prior IPA Agreement and outstanding as of
the Effective Date.  The Bank agrees to act as such agent for the Issuer subject
to the provisions of this Agreement commencing on the Effective Date shown
above.

 

--------------------------------------------------------------------------------


 

Insofar as the context requires, all references herein to an Issuer’s
“Obligation” shall be deemed to include the Issuer’s Note, and all references
herein to an Issuer’s “Obligations” or “Book-entry Obligations” shall be deemed
to include the Issuer’s Notes.

 

Section 2.                                          Certificate Agreement

 

The Issuer acknowledges that the Bank has previously entered into a certificate
agreement (the “Certificate Agreement”) which copy is appended hereto as
Exhibit E, with the Depository Trust Company (“DTC”) and the Issuer also
acknowledges that the continuation in effect of the Certificate Agreement is a
necessary prerequisite to the Bank’s providing services related to issuance of
the Obligations.  The Issuer understands and agrees that the Certificate
Agreement shall supplement the provisions of this Agreement and that the Issuer
is bound by the provisions of the Certificate Agreement.

 

Section 3.                                          Letter of Representations;
Resolutions; Authorized Officers

 

The Issuer will, prior to the Effective Date, deliver to the Bank an executed
Letter of Representations (the “Representations”), a copy of which is appended
hereto as Exhibit F.  Further, the Issuer understands and agrees that such
Representations when executed by the Issuer, the Bank and DTC shall supplement
the provisions of this Agreement and that the Issuer, the Bank, and DTC shall be
bound by the provisions of the Representations.  The Bank and the Issuer agree
to comply with the relevant portions of DTC’s Issuing and Paying Agent Manual,
and the DTC Same Day Settlement System Rules (collectively the “DTC Rules”).

 

The Issuer has delivered to the Bank (a) a certified copy of the resolutions
adopted by the Board of Directors of the Issuer concerning the issuance of
Obligations by the Issuer (the “Resolutions”), which copy is appended hereto as
Exhibit B, and (b) a certified original of the Issuer’s certificate of
incumbency (the “Certificate of Incumbency”), containing the name, title, and
true signature of those officers of the Issuer authorized by the Resolutions to
take action with respect to the Obligations (the “Authorized Officers”), which
certificate is appended hereto as Exhibit C.  The Issuer agrees to provide the
Bank with revised certified Resolutions and/or Certificates of Incumbency when
and as required by changes in authorization of personnel.

 

2

--------------------------------------------------------------------------------


 

Section 4.                                          Authorized Persons

 

The Issuer authorizes the Bank to accept and to execute Instructions, as defined
in and given pursuant to Section 6 hereof by any one of the employees and/or
Agents (defined as sales agents or dealers authorized by a separate agreement
between the Issuer and its sales agents or dealers) of the Issuer who are
designated in a writing that is signed by the requisite number of Authorized
Officers.  Such designated employees or Agents shall be hereinafter collectively
referred to as “Authorized Persons”. The initial written designation of
Authorized Person(s) is appended hereto as Exhibit D.  The Issuer agrees to
provide the Bank with revised written designations in the form of Exhibit D when
and as required by changes in authorization or personnel.

 

Section 5.                                          Note Certificates

 

(A)                               Book entry Obligations:

 

The Issuer will, on or before the Effective Date, deliver to the Bank a Master
Note Certificate, registered in the name of Cede & Co., a nominee of DTC.  On or
before the Effective Date, the Issuer will also deliver to the Bank a listing by
CUSIP of the Notes issued pursuant to the Prior IPA Agreement maturing on or
after the Effective Date, which will be attached as Schedule I hereto.

 

(B)                              Physical Notes and Signature Stamps:

 

For use as described in Section 7 hereof, the Issuer will, prior to the
Effective Date, (a) deliver to the Bank a supply of the Issuer’s sequentially
numbered, blank Notes bearing the manual or facsimile signatures of the
requisite number of Authorized Officers and having spaces to show the face or
principal amount, payee, date of issue, maturity date and amount of interest (if
an interest bearing Note), and/or (b) authorize the Bank to use the Bank’s
universal note stock, which has spaces to show the face or principal amount,
payee, date of issue, maturity date, amount of interest (if an interest bearing
Note) and signature(s) of the Authorized Officers.  If the Issuer elects (b), or
if the Notes described in (a) do not bear such signature(s) when delivered to
the Bank, then the Issuer will deliver to the Bank for each signature required
to be placed on the Notes two (2) stamps bearing the facsimile signature of an
Authorized Officer.

 

3

--------------------------------------------------------------------------------


 

(C)                              Book Entry Obligations, Physical Notes and
Signature Stamps:

 

Any Obligation (as evidenced by the Note Certificate or Note bearing the manual
or facsimile signature of an Authorized Officer) shall, upon the Bank’s issuance
of such Obligation on behalf of the Issuer, bind the Issuer notwithstanding that
such Authorized Officer shall have died or shall have otherwise ceased to hold
office on the date such Obligation is issued by the Bank.  Furthermore, the
Issuer agrees that the Bank shall have no duty or responsibility to determine
the genuineness of the facsimile and/or manual signatures appearing on the Note
Certificate(s), Notes or stamps.

 

Section 6.                                          Instructions

 

The term “Instructions” shall mean a communication, purporting to be from an
Authorized Officer or Authorized Person, via (a) a written notice including
those transmitted through facsimile transmittal equipment; (b) a telephone call
(with confirmation to follow in writing pursuant to this Section 6); (c) a
transmission through the instruction communication service DTC’s Pre-Issuance
Messaging Service (PIM); or (d) a transmission through the instruction
communication service known as “Money Market Agent” or “MMA”, in each case
received by the Bank or DTC prior to 2:00 p.m. New York time on the day on which
the Instructions are to be operative, which shall be a day the Bank is open for
business.

 

If the Bank, at its option, acts upon Instructions transmitted after 2:00 p.m.
New York time on the day on which the Instructions are to be operative, the
Issuer understands and agrees that (a) such Instructions shall be acted upon, on
a best efforts basis, by the Bank pursuant to the custom and practice of the
money market instruments market, and (b) the Bank makes no representations or
warranties that the issuance and delivery of any Note or Obligation pursuant to
Section 7 hereof shall be completed prior to the close of business on the issue
date specified in such Instructions.

 

Any Instructions given by telephone shall be confirmed to the Bank in a writing
purporting to be from an Authorized Officer or Authorized Person prior to
2:00 p.m. New York time on the day on which such Instructions are to be
operative.  In the absence of the Bank’s timely receipt of such written
confirmation or in the event the Bank acts upon Instructions received after
2:00 p.m. New York time on the day on which the Instructions are to be
operative, the Issuer understands and agrees that the Instructions given by
telephone or received after the

 

4

--------------------------------------------------------------------------------


 

aforementioned 2:00 p.m. New York time, as understood by the Bank, shall be the
true and controlling Instructions for all purposes of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, the Issuer
acknowledges and agrees that the Bank may act upon the Instructions without any
duty to make any inquiry regarding the genuineness of such Instructions.

 

Section 7.                                          Issuance

 

(A)                               Book Entry Obligations

 

The Bank’s sole duties in connection with the issuance of the Obligations when
the Issuer delivers the Note Certificate(s) to the Bank in the form described in
Section 5(A) herein, shall be as follows:

 

(i)                                    to hold Note Certificates in safekeeping;

 

(ii)                                 to assign to each Instruction received from
the Issuer a CUSIP number as specified in and in accordance with the CUSIP
number assignment received by the Bank from the Issuer;

 

(iii)                              to cause to deliver an Obligation on behalf
of the Issuer upon receipt of Instructions from the Issuer, or their designated
agent(s), as to the face or principal amount, net dollar amount, date of issue,
maturity date, interest rate (if any), and amount of interest due at maturity
(if an interest bearing Obligation), by way of data entry or data transfer to
the DTC Same Day Funds Settlement System (“SDFS”), and to receive from SDFS a
confirmation receipt that such delivery was effected; and

 

(iv)                             to wire the net proceeds of all deliveries of
the Obligations pursuant to instructions provided by the Issuer under advice to
the Issuer at the address specified in Section 16 hereof.

 

(B)                               Physical Notes:

 

The Bank’s sole duties in connection with the issuance of the Notes when the
Issuer delivers a supply of the Issuer’s blank Notes to the Bank or uses the
Bank’s universal note stock pursuant to Section 5(B) hereof shall be as follows:

 

(i)                                    to hold the blank Notes in safekeeping,
pending receipt of the Issuer’s Instructions;

 

5

--------------------------------------------------------------------------------


 

(ii)                                 to complete each Note pursuant to the
Instructions as to the face or principal amount, net dollar amount, payee (which
shall be “BEARER” unless otherwise specified in the Instructions), date of
issue, maturity date, interest rate (if any) and amount of interest due at
maturity (if an interest bearing Note);

 

(iii)                        to cause a duly authorized officer or duly
authorized employee of the Bank to countersign each Note for purposes of
authentication of the Note only;

 

(iv)                       to deliver the Notes in accordance with the
Instructions (i) by hand, against receipt for payment, (ii) by United States
Post Office registered mail, addressed as provided in the Instructions or
(iii) as otherwise provided in the Instructions; and

 

(v)                          to wire the net proceeds of all deliveries of Notes
pursuant to instructions provided by the Issuer under advice to the Issuer at
the address specified in Section 16 hereof.

 

The Bank’s additional duties in connection with the issuance of the Notes when
the Issuer delivers facsimile signature stamps to the Bank pursuant to
Section 5(B) hereof shall be as follows:

 

(i)                                    to hold the facsimile signature stamps
delivered pursuant to Section 5(B) hereof in safekeeping pending receipt of the
Instructions; and

 

(ii)                                 to apply the facsimile signature
stamp(s) to the Notes pursuant to the Instructions.

 

(C)                               Book Entry Obligations and Physical Notes:

 

The Issuer acknowledges that pursuant to the custom and practice of the money
market instruments market, the delivery or mailing of an Obligation against
payment of the net amount of the Obligation (i.e., the principal amount of the
Obligation less the discount specified in the Instructions or the principal
amount of an interest bearing Obligation) and the actual receipt of payment
therefor are not simultaneous transactions.

 

Therefore, whenever the Instructions direct the Bank to deliver any Obligation
against payment, the Bank is authorized to and will deliver such Obligation to
the party specified in the Instructions and hold as receipt a confirmation copy
generated by SDFS (in the case of Book Entry transactions), or (a) the receipt
of the party specified in the Instructions or (b) the United States Post
Office’s registered mail (both (a) and (b) in the case of physical Notes) in
lieu of immediate payment by the purchaser of the Obligation (the “Purchaser”). 
The Issuer also acknowledges that pursuant to the custom and practice of the
money market

 

6

--------------------------------------------------------------------------------


 

instruments market, the Purchaser is obligated to settle in immediately
available funds at or before the close of business on the issue date specified
on the Obligation.  The Issuer understands and agrees that whenever the Bank
delivers an Obligation against receipt of funds as set forth above, the Issuer
and not the Bank shall bear the risk of the Purchaser’s failure to remit the net
amount of the Obligation purchased, and of the loss or theft of Notes after such
Notes are placed in the United States mail.

 

The Bank shall have no duty or responsibility to make any transfer of the
proceeds of the sale of the Issuer’s Obligations, or to advance any monies or
effect any credit with respect to such proceeds or transfers unless and until
(i) the Bank has actually received the proceeds of the sale of the Obligations,
and (ii) such receipt of the proceeds is not subject to reversal or
cancellation.  If the Bank, at its sole option, effects any such transfer that
results in an overdraft in any account of the Issuer, the amount of such
overdraft shall be considered as a loan to the Issuer, and the Issuer agrees to
pay the Bank on demand the amount of such loan together with interest thereon at
the rate of the Federal Funds Daily Rate plus 100 basis points.

 

Section 8.                                          Payment

 

Bank’s sole duties in connection with payment of the Obligations shall be, upon
presentment at maturity of an issued Obligation, to pay the principal amount of
a discounted Obligation or principal plus interest of an interest-at-maturity
Obligation to the party entitled thereto, and to debit the Issuer’s account with
the Bank (Account No. S99219.1) for such amount under advice to the Issuer at
the address specified in Section 16 hereof.

 

The Bank shall have no obligation to pay, at maturity, the amount referred to in
this Section 8 unless sufficient funds have been received by the Bank in
collected funds. All interest and/or maturity payments when due, shall be made
to the Issuer’s account with the Bank (Account No. S99219.1) in immediately
available funds by 2:00 p.m. New York time on the payment date, to ensure
obligations under this Agreement have been met.

 

In the event that the funds to be transmitted in payment of the Obligations are
not received by 2:45 p.m. (New York time) on the maturity date, the Bank
reserves the right to initiate a “Refusal to Pay” in accordance with the
procedures of DTC.

 

7

--------------------------------------------------------------------------------


 

Section 9.                                          United States Dollars

 

The Issuer agrees that the Obligations issued or presented hereunder shall be
denominated in United States dollars.  The Issuer further agrees that payment of
any and all amounts due pursuant to the provisions of this Agreement shall be
made solely in United States dollars.

 

Section 10.                                   MMA System

 

The Issuer hereby acknowledges that the time-sharing services utilized in
connection with MMA are furnished by SS&C Technologies, Inc. (“SS&C”). SS&C has
granted permission to the Bank to allow the Bank’s customers to use such
time-sharing services and, in consideration for such permission, it is
understood and agreed that if the Issuer or another party or person elects to
use MMA, such time-sharing services will be supplied “as is” without warranty by
SS&C or the Bank.  The Issuer hereby waives any claims it may have against SS&C
or the Bank arising out of or in connection with the use of such time-sharing
services and acknowledges that MMA is proprietary and confidential property
disclosed in confidence and only on the terms and conditions and for the
purposes set forth in this Agreement.

 

By this Agreement, neither the Issuer nor any other person acquires title,
ownership or sublicensing rights whatsoever in MMA or in any trade secret,
trademark, copyright or patent of the Bank or SS&C, now or to become applicable
to MMA.  Neither the Issuer nor any other person may transfer, sub-license,
assign, rent, lease, convey, modify, translate, convert to a programming
language, decompile, disassemble, recirculate, republish or redistribute MMA for
any purpose without the prior written consent of the Bank.

 

In the event (a) any action is taken or threatened which may result in a
disclosure or transfer of MMA or any part thereof, other than as authorized by
this Agreement, or (b) the use of any trademark, trade name, service mark,
service name, copyright or patent of the Bank or SS&C by the Bank amounts to
unfair competition, or otherwise constitutes a possible violation of any kind,
then the Bank or SS&C shall each have the right to take any and all action
deemed necessary to protect their rights in MMA, and to avoid the substantial
and irreparable damage which would result from such disclosure, transfer or use,
including the immediate termination of the Issuer’s or any other person’s right
to use MMA.

 

To permit the use of MMA to transmit information and instructions or obtain
reports with respect to the Obligations, the Bank will supply the Issuer with an
identification number and initial passwords.  From time to time thereafter, the
Issuer will keep all information relating

 

8

--------------------------------------------------------------------------------


 

to its identification number and passwords strictly confidential and will be
responsible for the maintenance of adequate security over its customer
identification number and passwords.  For security purposes, the Issuer should
change its passwords frequently (at least once a year).

 

Information and instructions transmitted over MMA and received by the Bank and
accompanied by the Issuer’s identification number and the passwords, shall be
deemed conclusive evidence that such instructions and information are correct
and complete and that the issuance of the Obligations directed thereby has been
duly authorized by the Issuer.

 

Section 11.                                   Representations and Warranties of
Issuer

 

The Issuer hereby represents and warrants as follows:

 

(a)                                This Agreement and the Obligations have been
duly authorized and this Agreement when executed and the Obligations when issued
in accordance with Instructions, will be valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (regardless of whether such enforceability is
considered in a proceeding at equity or in law);

 

(b)                                This Agreement and the consummation of the
transactions herein contemplated will not (i) conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument for money borrowed to which the Issuer is a party or by which the
Issuer is bound or to which any of the property or assets of the Issuer is
subject, or (ii) result in any violation of (x) the provisions of the
Certificate of Incorporation or the By-Laws of the Issuer or (y) to the best
knowledge of the Issuer, any statute or any order, rule or regulation of any
court or government agency or body having jurisdiction over the Issuer or any of
its properties, in any manner which, in the case of clauses (i) and (ii) (y),
would have a material adverse effect on the business of the Issuer and its
subsidiaries taken as a whole;

 

(c)                                  No consent, approval, authorization, order,
registration or qualification of or with any court or governmental agency or
body having jurisdiction over the Issuer or any of its properties is required
for the issue and sale of the Obligations, except such as have been, or will
have been obtained prior to the issue and sale of the Obligations,

 

9

--------------------------------------------------------------------------------


 

and such consents, approvals, authorizations, registrations or qualifications as
may be required under “blue sky” or state securities laws in connection with the
issue and sale of the Obligations by the Issuer; and

 

(d)                                 Each Obligation issued under this Agreement
will be exempt from registration under the Securities Act of 1933, as amended.
Each Instruction by the Issuer to issue Obligations under this Agreement shall
be deemed a representation and warranty by the Issuer as of the date thereof
that the representations and warranties herein are true and correct as if made
on and as of such date.

 

Section 12.                                   Fees and Expenses

 

(A)                               The Issuer agrees to pay such compensation for
the Bank’s issuing and paying agent services pursuant to this Agreement as
agreed to in writing between the Bank and the Issuer, as amended from time to
time.

 

(B)                               The Issuer shall promptly reimburse the Bank
upon its request for all reasonable expenses and disbursements incurred by the
Bank in connection with its performance under this Agreement (including without
limitation the fees and expenses of its agents and counsel).

 

Section 13.                                   Indemnification

 

The Issuer agrees that the Bank shall not be liable for any losses, damages,
liabilities or costs suffered or incurred by the Issuer as a result of (a) the
Bank’s having executed Instructions, (b) the Bank’s improperly executing or
failing to execute any Instructions because of unclear Instructions, failure of
communications media or systems or any other circumstances beyond the Bank’s
control, (c) the actions or inactions of DTC, any Agent or any broker, dealer,
consignee or agent not selected by the Bank, or (d) any other acts or omissions
of the Bank (or of any of its agents or correspondents) relating to this
Agreement or the transactions or activities contemplated hereby except to the
extent, if any, that such other acts or omissions constitute gross negligence,
bad faith or willful misconduct by the Bank.  The Issuer, in the absence of
gross negligence, bad faith or willful misconduct by the Bank, agrees to
indemnify the Bank and its directors, officers, employees and agents and hold
the same harmless from and against (a) any and all actions, claims (groundless
or otherwise), suits, losses, fines and penalties arising out of, in connection
with or resulting from the Bank’s having executed any Instructions or otherwise
having performed any of its obligations or exercised any of its rights hereunder
and (b) any damages, costs, expenses (including reasonable legal fees and
disbursements), losses or liabilities relating to any such

 

10

--------------------------------------------------------------------------------


 

actions, claims, suits, losses fines or penalties or to any breach of this
Agreement by the Issuer.  This Section 13, Indemnification, shall survive any
termination of this Agreement and the issuance and payment of any Note(s).

 

Section 14.                                   Bank’s Rights and Duties

 

(A)                               The Bank shall act solely as the agent of the
Issuer and will not thereby assume any obligations toward or relationship of
agency or trust for or with any of the owners of the Obligations other than as
may be explicitly set forth herein.

 

(B)                               The Bank shall not be liable for any action
taken, suffered, or omitted or for any error of judgment made by the Bank in the
performance of the Bank’s duties under this Agreement, except for its own
willful misconduct, bad faith or gross negligence, and the Bank shall not be
liable for any action or inaction of any other party (or agent thereof) to this
Agreement or any related document.

 

(C)                               The Bank shall incur no liability in acting
upon telephonic, facsimile or other electronic instructions which the Bank
believes in good faith to have been given by an Authorized Person, including but
not limited to Instructions received in connection with the issuance of
Obligations.  In addition, in the event that the Issuer or an Agent currently or
in the future utilizes a trading system that produces issuance instructions that
do not include signatures or initials, the Bank may conclusively rely upon such
instructions absent such signatures or initials.

 

(D)                               The Bank may conclusively rely and shall be
fully protected in acting or refraining from acting upon any communication
authorized by this Agreement and upon any written instruction, notice,
confirmation, request, direction, consent, report, certificate or other
instrument, paper or document authorized by this agreement and believed by the
Bank to be genuine, and the Bank need not investigate any statement,
representation or warranty or any fact or matter stated in any such document and
may conclusively rely as to the truth of the statements and the correctness of
the opinions expressed therein.

 

(E)                                The Bank may perform its duties and exercise
its rights under this Agreement either directly or by or through agents,
custodians, nominees or attorneys and shall not be liable for the misconduct or
negligence or for the supervision of such agents, custodians, nominees or
attorneys appointed with due care.

 

(F)                                 The Bank undertakes to perform such duties
and only such duties as are set forth in this Agreement and no implied covenants
shall be read into this Agreement against the Bank.

 

11

--------------------------------------------------------------------------------


 

(G)                               The Bank, in its individual or any other
capacity, may become the owner or pledgee of an Obligation with the same rights
it would have if it were not acting hereunder.

 

(H)                              Whenever in the administration of this
Agreement, the Bank shall deem it necessary that a matter be proved or
established prior to acting, suffering or omitting any action hereunder, the
Bank may request and shall be entitled to receive a certificate of an Authorized
Person and such matter shall be deemed to be conclusively proved and established
by such certificate and such certificate shall be full warranty to the Bank for
any action taken, suffered or omitted under the provisions of this Agreement in
accordance herewith, unless another method is prescribed herein.

 

(I)                                   The Bank may consult with counsel or other
professional advisors, and any advice or written opinion of such counsel or
other professional advisors shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted to be taken by
the Bank, in the absence of bad faith, willful misconduct or gross negligence on
its part, in reliance on such advice or opinion.

 

(J)                                   Any corporation or entity into which the
Bank may be merged or with which the Bank may be consolidated, or any
corporation or entity resulting from any merger or consolidation to which the
Bank shall be a party, or any corporation or entity succeeding to its corporate
trust business, shall succeed to all of its rights, obligations and immunities
hereunder without the execution or filing of any document or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding.

 

(K)                              The Bank shall not be required to advance,
expend or risk its own funds or otherwise incur or become exposed to liability
(financial or otherwise) in the performance of its duties hereunder.  Further,
the Bank shall not be under any obligation to take any action hereunder which
may tend to involve it in any expense or liability, the payment of which within
a reasonable time is not in its reasonable opinion assured to it.

 

(L)                                In no event shall the Bank be liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever even if the Bank has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

(M)                            Except as ordered by a court of competent
jurisdiction or as required by law or applicable regulations or as instructed by
the Issuer, the Bank shall deem and treat the registered owner of each
Obligation of the type specified in clause (a) of Section 1 and the bearer of
each Obligation of the type specified in clause (b) of Section 1 as the absolute
owner thereof (whether or not such

 

12

--------------------------------------------------------------------------------


 

Obligation shall be overdue and notwithstanding any notice of ownership or
writing thereon) for the purpose of making payments and for all other purposes.

 

(N)                               On behalf of and at the written request and
expense of the Issuer, the Bank shall cause to be delivered to DTC all notices
required to be given by the Issuer to the holders of Obligations provided that
the Issuer shall provide signed copies of such notices to the Bank not later
than two (2) Business Days (or such longer period as the Bank shall reasonably
require) prior to the date of delivery.

 

(O)                               The Bank shall not have any duty or
responsibility in respect of (i) any recording, filing, or depositing of this
Agreement or any other agreement or instrument, monitoring or filing any
financing statement or continuation statement evidencing a security interest,
the maintenance of any such recording, filing or depositing or to any
re-recording, re-filing or re-depositing of any thereof, or otherwise monitoring
the perfection, continuation of perfection or the sufficiency or validity of any
security interest in or related to any collateral, (ii) the acquisition or
maintenance of any insurance or (iii) the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of any collateral.

 

(P)                                 The Bank makes no representation as to and
shall have no responsibility for the correctness of any statement of another
party contained in, or the validity or sufficiency of, this Agreement or any
documents or instruments referred to in this Agreement or the sufficiency or
effectiveness of any security afforded this Agreement or as to or for the
validity or collectability of any obligation contemplated by this Agreement.

 

(Q)                               The Bank shall not be liable for failing to
comply with its obligations under this Agreement or any related document in so
far as the performance of such obligations is dependent upon the timely receipt
of instructions and/or other information from any party or person which are not
received or not received by the time required.

 

(R)                               Except as otherwise provided herein, nothing
herein shall be construed to impose an obligation on the part of the Bank to
recalculate, evaluate, verify or independently determine the accuracy of any
report, certificate or other information received from any party or person.

 

(S)                                 In no event shall the Bank be liable for any
failure or delay in the performance of its obligations under this Agreement or
any related documents because of circumstances beyond the Bank’s control,
including, but not limited to, a failure, termination, or suspension of, or
limitations or restrictions in respect of post-payable adjustments through, a
clearing house,

 

13

--------------------------------------------------------------------------------


 

securities depositary, settlement system or central payment system in any
applicable part of the world or acts of God, flood, war (whether declared or
undeclared), civil or military disturbances or hostilities, nuclear or natural
catastrophes, political unrest, explosion, severe weather or accident,
earthquake, terrorism, fire, riot, labor disturbances, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like (whether domestic, federal, state, county or
municipal or foreign) which delay, restrict or prohibit the providing of the
services contemplated by this Agreement or any related documents, or the
unavailability of communications or computer facilities, the failure of
equipment or interruption of communications or computer facilities, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility, or any other causes beyond the Bank’s control whether or
not of the same class or kind as specified in this Section 14(S); it being
understood that the Bank shall use commercially reasonable efforts to resume
performance of its obligations hereunder as soon as practicable under the
circumstances.

 

(T)                                In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Law” for example section 326 of the
USA PATRIOT Act of the United States), the Bank is required to obtain, verify
and record certain information relating to individuals and entities which
maintain a business relationship with the Bank.  Accordingly, the Issuer agrees
to provide to the Bank upon its reasonable request from time to time such
identifying information and documentation as may be available for the Issuer in
order to enable the Bank to comply with Applicable Law.

 

Section 15.                                   Termination

 

Either the Bank or the Issuer may terminate this Agreement at any time by not
less than ten (10) days’ prior written notice to the other.  No such termination
shall affect the rights and obligations of the Issuer and the Bank which have
accrued under this Agreement prior to termination.

 

Section 16.                                   Addresses

 

Instructions hereunder shall be (a) mailed, (b) telephoned, (c) transmitted by
facsimile device, to the Bank at the address, telephone number, and/or facsimile
number specified below and shall be deemed delivered upon actual receipt by the
Bank’s money market instruments operations at the address, telephone number,
and/or facsimile number specified below.

 

14

--------------------------------------------------------------------------------


 

Deutsche Bank Trust Company Americas

60 Wall Street, 16th Floor

MS NYC 60-1605

New York, New York 10005

Attention:

Corporate Trust and Agency - Commercial Paper Department

Facsimile No.:

(212) 553-2463

E-mail:

abcp.admin@db.com

Attention:

James Bowden

Tel. No.:

(212) 250-2488

E-mail:

james.bowden@db.com

 

All notices, requests, demands and other communications hereunder (excluding
Instructions) shall be in writing and shall be deemed to have been duly given
(a) upon delivery by hand (against receipt), or (b) by United States Post Office
registered mail (against receipt) or by regular mail (upon receipt) to the party
and at the address set forth below or at such other address as either party may
designate by written notice:

 

(a)                                ISSUER:

 

Ecolab Inc.

370 Wabasha Street North

St. Paul, Minnesota 55102

Attention: Treasurer

Tel. No.: (651) 250-2938

 

With a copy to:

 

Ecolab Inc.

370 Wabasha Street North

St. Paul, Minnesota 55102

Attention: General Counsel

 

15

--------------------------------------------------------------------------------


 

(b)                                 BANK:

 

Deutsche Bank Trust Company Americas

60 Wall Street, 16th Floor

MS NYC 60-1605

New York, New York 10005

Attention:

Corporate Trust and Agency - Commercial Paper Department

Facsimile No.:

(212) 553-2463

E-mail:

abcp.admin@db.com

 

 

Attention:

James Bowden

Tel. No.:

(212) 250-2488

E-mail:

james.bowden@db.com

 

Section 17.                                   Miscellaneous

 

(A)                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
AND AS APPLICABLE, OPERATING CIRCULARS OF THE FEDERAL RESERVE BANK, FEDERAL LAWS
AND REGULATIONS AS AMENDED, NEW YORK CLEARING HOUSE RULES, THE DTC RULES, AND
GENERAL COMMERCIAL BANK PRACTICES APPLICABLE TO COMMERCIAL PAPER AND CERTIFICATE
OF DEPOSIT ISSUANCE AND PAYMENT, FUNDS TRANSFER AND RELATED ACTIVITIES.

 

(B)                               SUBMISSION TO JURISDICTION. EACH OF THE
PARTIES HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR STATE
COURTS SITTING IN THE BOROUGH OF MANHATTAN IN RESPECT OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.  EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH PROCEEDINGS IN ANY SUCH COURT AND ANY CLAIM THAT ANY PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(C)                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY WAIVES THE RIGHT IT MAY HAVE TO A TRIAL BY JURY ON ANY CLAIM,
COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING OUT OF OR IN
ANY WAY RELATED TO THIS AGREEMENT, OR (B) IN

 

16

--------------------------------------------------------------------------------


 

ANY WAY IN CONNECTION WITH OR PERTAINING TO OR RELATED TO OR INCIDENTAL TO ANY
DEALINGS OF THE PARTIES WITH RESPECT TO THIS AGREEMENT OR IN CONNECTION WITH
THIS AGREEMENT OR THE EXERCISE OF ANY PARTY’S RIGHTS AND REMEDIES UNDER THIS
AGREEMENT OR OTHERWISE, OR THE CONDUCT OR THE RELATIONSHIP OF THE PARTIES
HERETO, IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING
AND WHETHER IN CONTRACT, TORT OR OTHERWISE.

 

(D)                               Assignment; Amendment.  Neither this Agreement
nor any right or obligation created hereunder may be transferred, assigned,
pledged or hypothecated by Issuer, other than by operation of law or with the
written consent of the Bank.  This Agreement may not be modified, or amended or
supplemented except by a writing or writings duly executed by the duly
authorized representatives of the Issuer and the Bank.  The Bank may, but shall
not be obligated to, enter into any such amendment which adversely affects the
Bank’s own rights, duties, immunities or indemnities under this Agreement or any
document contemplated hereby to which the Bank is a party.  This Agreement shall
inure to the benefit of and shall be binding upon the parties hereto and their
respective successors and permitted assigns.

 

(E)                                This Agreement contains the entire
understanding and agreement between the parties with respect to the subject
matter hereof.  All prior agreements, understandings, representations,
statements, promises, inducements, negotiations and undertakings and all
existing contracts previously executed between parties with respect to said
subject matter are superseded hereby.

 

(F)                                 With respect to all references herein to
nouns, insofar as the context requires, singular form shall be deemed to include
the plural, and the plural form shall be deemed to include the singular.

 

(G)                               Accounts.  The various accounts referenced
herein shall be segregated non-interest bearing trust accounts.

 

(H)                              Counterparts.  This Agreement may be executed
by each of the parties hereto in any number of counterparts, each of which
counterpart, when so executed and delivered, shall be deemed to be an original
and all such counterparts shall together constitute one and the same agreement. 
Delivery of a counterpart hereof by facsimile transmission or by e-mail
transmission of an Adobe portable document format file (also known as a “PDF”
file) shall be effective as delivery of a manually executed counterpart hereof.

 

17

--------------------------------------------------------------------------------


 

(I)                                   Severability.  If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

(J)                                   Headings.  Section and subsection headings
in this Agreement are included herein for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose or be given
any substantive effect.

 

[Signature Pages Follow]

 

18

--------------------------------------------------------------------------------


 

Agreed to and Accepted by:

 

 

 

 

 

ECOLAB INC.,

 

 

 

 

 

as Issuer

 

 

 

 

 

 

 

 

/s/Ching-Meng Chew

 

 

Authorized Officer’s Signature

 

 

Name:

Ching-Meng Chew

 

 

Title:

Vice President and Treasurer

 

 

Date:

September 17, 2014

 

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 

as Bank

 

 

 

 

 

 

 

/s/Rajesh Rampersaud

 

/s/Michelle Lee

Authorized Officer’s Signature

 

Authorized Officer’s Signature

Name:

Rajesh Rampersaud

 

Name:

Michelle Lee

Title:

Assistant Vice President

 

Title:

Vice President

Date:

9/17/2014

 

Date:

9/17/14

 

List of Exhibits

 

Exhibit A DTC Master Note

Exhibit B Certified Board Resolutions

Exhibit C Certificate of Incumbency

Exhibit D Authorized Persons

Exhibit E DTC Certificate Agreement

Exhibit F DTC Letter of Representations

SCHEDULE I Outstanding Notes

 

--------------------------------------------------------------------------------